Ranet, C. J.:
When this cause was reached upon the docket, for re-argument under Special Rule No. 1, there had been placed among its files by the attorney for the appellant the following papers : 1st, a certified copy of a deed bearing the date of March 12th, 1890, made by the appellee, and purporting to sell and assign to the First National Bank of Orlando the judgment appealed from, the same being in favor of appellee and against appellant, and for the sum of $9,456.62, the consideration for such assignment, as expressed in the deed, being “the sum of three thousand dollars and other valuable considerations, lawful money of the United States of America,” and the appellee covenanting that the full amount of the judgment and the interest thereon were still due and unpaid, and the appellant agreeing to save the appellee harmless from any costs of proceedings for the recovery of the amount; 2d, a certified copy of an instrument dated April 8th, 1891, signed and sealed by the appellee, in and by which instrument he authorizes John M. Lee, Clerk of the Cir*334cuit Court of Osceola county, in which court such judgment was rendered, to cancel such judgment upon the judgment of record books in such clerk’s office, such authorization being, according to the instrument, for and in consideration of the sum of $1,250 to appellee in hand paid by the defendant, the appellant company, the receipt of such sum being acknowledged in full 'satisfaction of the judgment; 3d, a certified copy of an instrument under seal executed by the above-named bank, and bearing date July 6th, 1891, and reciting the making, filing and recording of such deed in the office of the clerk of the Circuit Court of Osceola county, then reading, in substance, as follows: Now, in consideration of $1,250 paid to said bank by said appellant company, the receipt whereof is hereby acknowledged, in full satisfaction of said judgment, costs and interests, and the same is hereby cancelled of record in as complete a manner as if the whole sum of $9,456.62 had been paid, with costs and interest since the rendition of the judgment, “this cancellation being made in connection with another cancellation which has been made, executed and delivered to said” appellant company, “by A. S. Kinsman, in his own proper person, subsequent to the assignment of said judgment hereinafter mentioned to the First National Bank of Orlando, Florida.” *
These papers are certified by the clerk of the Circuit Court of Osceola county to be copies of the records of his office.
There had also been entered by Messrs. Cooper & *335Cooper, and was presented to the court on the calling of the cause, a motion by which they represent that they were and are the attorneys of record in this court of the appellee, and argued the case orally here, and prepared and filed the briefs in his behalf, and that the alleged deed of assignment to the Bank of Orlando, represented by the above stated certified copy thereof, and the attempted cancellation of such judgment by Kinsman were made without notice to them, and that such- assignment and attempted cancellations were made without any payment or settlement of the fees due the movants for their services for appellee in this court, which fees amount to $500. That Kinsman had actual notice, and constructive notice from the records of this court, of their services, and the bank had the same constructive notice, and that before the attempted cancellation by the bank they gave notice to it, and to appellant, and to the latter’s attorney, of their rights in the cause as attorneys, all of which they represent was known to each of said parties from the record in this cause ; and they ask the court to affirm the judgment appealed from, to the extent of directing that it be enforced for the collection of the amount of $500 due them as attorneys for appellee.
The movants have filed certain papers in support of their motion, which, in view of the conclusion we have reached, it is unnecessary to notice.
Upon the argument of the above motion by counsel for appellant, he entered in behalf of the appellant a motion “to dismiss the appeal on the ground that the suit has been settled.”
*336Our conclusion is to dismiss the appeal on motion of the appellant, but without adjudicating that the suit has been settled, and without prejudice to any right which the movants, Messrs. Cooper & Cooper, may have. Appellant has the right to dismiss on payment of costs, whether the suit has been settled or not. The dismissal of the appeal, however, will not of itself affect the judgment. If the judgment has been lawfully settled or cancelled of record, the dismissal will not prejudice the movants, nor add anything to the effect of the alleged settlement or cancellation, if any they have, upon the rights of the movants. Moreover, it now seems to us, in view of the limited character of our original jurisdiction, which extends only to certain special writs, that the Circuit Court, and not this tribunal, is the proper forum for the assertion of whatever rights the movants may have.
Orders disposing of the appeal and of the motions in accordance with the above views will be made.